Case 1:20-cv-00553-TWP-DML Document 22 Filed 03/26/21 Page 1 of 9 PageID #: 1007




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  JOY M.,                                    )
                                             )
                            Plaintiff,       )
                                             )
                         v.                  )                        Case No. 1:20-cv-00553-TWP-DML
                                             )
  ANDREW M. SAUL, Commissioner of the Social )
  Security Administration,                   )
                                             )
                            Defendant.       )

                                        ENTRY ON JUDICIAL REVIEW

        Plaintiff Joy M. 1 requests judicial review of the final decision of the Commissioner of the

  Social Security Administration (the "SSA"), denying her applications for Disability Insurance

  Benefits ("DIB") and Supplemental Security Income ("SSI") under the Social Security Act. For

  the following reasons, the Court remands the decision of the Commissioner.

                                   I.    PROCEDURAL BACKGROUND

           On October 3, 2016, Joy M. protectively filed an application for DIB. (Filing No. 9-2 at

  15.) On October 13, 2016, she filed for SSI, alleging a disability onset date of December 1, 2015

  in both applications. (Filing No. 9-2 at 15.) Her applications were initially denied on December

  12, 2016, (Filing No. 9-2 at 135; Filing No. 9-2 at 139), and upon reconsideration on June 6, 2017,

  (Filing No. 9-2 at 144; Filing No. 9-2 at 147). Administrative Law Judge Kevin Walker (the

  "ALJ") conducted a hearing on October 26, 2018, at which Joy M., represented by counsel, and a

  vocational expert ("VE"), appeared and testified. (Filing No. 9-2 at 39-88.) The ALJ issued a


  1
   To protect the privacy interests of claimants for Social Security benefits, consistent with the recommendation of the
  Court Administration and Case Management Committee of the Administrative Office of the United States Courts, the
  Southern District of Indiana has opted to use only the first name and last initial of non-governmental parties in its
  Social Security judicial review opinions.
Case 1:20-cv-00553-TWP-DML Document 22 Filed 03/26/21 Page 2 of 9 PageID #: 1008




  decision on January 22, 2019, concluding that Joy M. was not entitled to receive benefits. (Filing

  No. 9-2 at 12-31.) The Appeals Council denied review on December 17, 2019. (Filing No. 9-2 at

  1.) On February 19, 2020, Joy M. timely filed this civil action, asking the Court pursuant to 42

  U.S.C. §§ 405(g) and 1383(c) to review the final decision of the Commissioner denying her

  benefits. (Filing No. 1.)

                                      II.      STANDARD OF REVIEW

           Under the Social Security Act, a claimant may be entitled to benefits only after she

  establishes that she is disabled. Disability is defined as the "inability to engage in any substantial

  gainful activity by reason of any medically determinable physical or mental impairment which can

  be expected to result in death or which has lasted or can be expected to last for a continuous period

  of not less than 12 months." 42 U.S.C. § 423(d)(1)(A). To be found disabled, a claimant must

  demonstrate that her physical or mental limitations prevent her from doing not only her previous

  work but any other kind of gainful employment which exists in the national economy, considering

  her age, education, and work experience. 42 U.S.C. § 423(d)(2)(A).

           The Commissioner employs a five-step sequential analysis to determine whether a claimant

  is disabled. At step one, if the claimant is engaged in substantial gainful activity, she is not disabled

  despite her medical condition and other factors. 20 C.F.R. § 404.1520(a)(4)(i).2 At step two, if

  the claimant does not have a "severe" impairment that also meets the durational requirement, she

  is not disabled. 20 C.F.R. § 404.1520(a)(4)(ii). A severe impairment is one that "significantly

  limits [a claimant's] physical or mental ability to do basic work activities." 20 C.F.R. §

  404.1520(c). At step three, the Commissioner determines whether the claimant's impairment or



  2
   The Code of Federal Regulations contains separate, parallel sections concerning DIB and SSI, which are identical in
  most respects. See, e.g., 20 C.F.R. § 416.920(a)(4)(i). The Court will take care to detail any substantive differences
  that are applicable to the case but will not always reference the parallel section.

                                                            2
Case 1:20-cv-00553-TWP-DML Document 22 Filed 03/26/21 Page 3 of 9 PageID #: 1009




  combination of impairments meets or medically equals any impairment that appears in the Listing

  of Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1, and whether the impairment meets

  the twelve-month duration requirement; if so, the claimant is deemed disabled. 20 C.F.R. §

  404.1520(a)(4)(iii).

          If the claimant's impairments do not meet or medically equal one of the impairments on

  the Listing of Impairments, then her residual functional capacity will be assessed and used for the

  fourth and fifth steps. See 20 C.F.R. § 404.1520(a)(4)(iv)-(v). Residual functional capacity

  ("RFC") is the "maximum that a claimant can still do despite [her] mental and physical

  limitations."   Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008) (citing 20 C.F.R. §

  404.1545(a)(1); Social Security Ruling 96-8p (S.S.A. July 2, 1996), 1996 WL 374184). At step

  four, if the claimant is able to perform her past relevant work, she is not disabled. 20 C.F.R. §

  404.1520(a)(4)(iv). At the fifth and final step, it must be determined whether the claimant can

  perform any other work, given her RFC and considering her age, education, and past work

  experience. 20 C.F.R. § 404.1520(a)(4)(v). The claimant is not disabled if she can perform any

  other work in the relevant economy. Id.

          The combined effect of all the impairments of the claimant shall be considered throughout

  the disability determination process. 42 U.S.C. § 423(d)(2)(B). The burden of proof is on the

  claimant for the first four steps; it then shifts to the Commissioner for the fifth step. Young v. Sec'y

  of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992).

          When an applicant appeals an adverse benefits decision, this Court's role is limited to

  ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

  the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For

  the purpose of judicial review, "[s]ubstantial evidence is such relevant evidence as a reasonable



                                                     3
Case 1:20-cv-00553-TWP-DML Document 22 Filed 03/26/21 Page 4 of 9 PageID #: 1010




  mind might accept as adequate to support a conclusion." Id. (quotation omitted). Because the ALJ

  "is in the best position to determine the credibility of witnesses," Craft, 539 F.3d at 678, this Court

  must accord the ALJ's credibility determination "considerable deference," overturning it only if it

  is "patently wrong." Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations

  omitted).

          If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

  decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ's

  decision is not supported by substantial evidence, a remand for further proceedings is typically the

  appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An

  award of benefits "is appropriate only where all factual issues have been resolved and the record

  can yield but one supportable conclusion." Id. (citation omitted).

                                 III.    FACTUAL BACKGROUND

          When Joy M. filed, she alleged that she could no longer work because of heart problems

  with a history of a heart attack, chest pains, hernias, abdominal pain, arthritis, urinary incontinence,

  lower back pain, complications from a hernia surgery with a mesh implantation, and a thyroid

  disorder. (Filing No. 9-3 at 70.) She was 49 years old when her alleged disability began. (See

  Filing No. 9-3 at 47.) She has completed high school and worked as a supervising canvass worker

  and truck driver. (Filing No. 9-3 at 71-72.) The relevant evidence of record is amply set forth in

  the parties' briefs, as well as the ALJ's decision and need not be repeated here. Specific facts

  relevant to the Court's disposition of this case are discussed below.

          The ALJ followed the five-step sequential evaluation set forth by the SSA in 20 C.F.R. §

  404.1520(a)(4) and ultimately concluded that Joy M. was not disabled. (Filing No. 9-2 at 30.) The

  ALJ determined that Joy M. last met the insured status requirements for DIB on December 31,



                                                     4
Case 1:20-cv-00553-TWP-DML Document 22 Filed 03/26/21 Page 5 of 9 PageID #: 1011




  2018. (Filing No. 9-2 at 17.) At step one, the ALJ found that Joy M. had not engaged in substantial

  gainful activity 3 since December 1, 2015, the alleged onset date. (Filing No. 9-2 at 17.) At step

  two, the ALJ found that Joy M. had "the following severe impairments: degenerative disc disease;

  arthritis; fibromyalgia; hernia; depression; anxiety; and post-traumatic stress disorder." (Filing

  No. 9-2 at 17 (citations omitted).) At step three, the ALJ found that Joy M. did not have an

  impairment or combination of impairments that met or medically equaled the severity of one of

  the listed impairments. (Filing No. 9-2 at 20.) After step three but before step four, the ALJ

  concluded:

           After careful consideration of the entire record, I find that the claimant has the
           residual functional capacity to perform light work as defined in 20 CFR
           404.1567(b) and 416.967(b) except she can lift, carry, push and/or pull 20 pounds
           occasionally and 10 pounds frequently; stand or walk for up to six hours in an eight-
           hour workday; sit for up to six hours in an eight-hour workday; occasionally
           balance, stoop, kneel, crouch, crawl, and climb ladders, ropes, scaffolds, ramps, and
           stairs; able to perform unskilled tasks that can be learned in 30 days or less; able to
           respond appropriately to supervision and coworkers in usual work situations; and
           able to deal with changes in a routine work setting.

  (Filing No. 9-2 at 24-25.) At step four, the ALJ found, considering the VE's testimony and Joy

  M.'s RFC, that she could not perform any of her past relevant work as a finished metal repairer,

  delivery truck driver, canvass worker, and supervisor. (Filing No. 9-2 at 29.) At step five,

  considering Joy M.'s age, education, work experience, and RFC, as well as the VE's testimony, the

  ALJ concluded that Joy M. could have performed other work through the date of the decision with

  jobs existing in significant numbers in the national economy in representative occupations, such

  as a mail clerk and office machine operator. (Filing No. 9-2 at 29-30.)




  3
   Substantial gainful activity is defined as work activity that is both substantial (i.e., involves significant physical or
  mental activities) and gainful (i.e., work that is usually done for pay or profit, whether or not a profit is realized). 20
  C.F.R. § 416.972(a).


                                                              5
Case 1:20-cv-00553-TWP-DML Document 22 Filed 03/26/21 Page 6 of 9 PageID #: 1012




                                         IV.     DISCUSSION

         Joy M. makes two assertions—arguing that the ALJ erred in assessing her RFC by: (1)

  relying on a stale reviewing consultant's opinion, (Filing No. 15 at 15-19), and (2) failing to include

  limitations with her ability to sustain work resulting from urinary incontinence and concentration-

  related deficits, (Filing No. 15 at 19-25). The Court will address the issues, in turn, to the extent

  necessary to resolve the appeal.

  A.     RFC Assessment

         The Seventh Circuit has held that "[a]n ALJ should not rely on an outdated assessment if

  later evidence containing new, significant medical diagnoses reasonably could have changed the

  reviewing physician's opinion." Moreno v. Berryhill, 882 F.3d 722, 728 (7th Cir. 2018) as

  amended on reh'g (Apr. 13, 2018) (citing Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016)

  (remanding where a later diagnostic report "changed the picture so much that the ALJ erred by

  continuing to rely on an outdated assessment"); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014)

  (remanding after ALJ failed to submit new MRI to medical scrutiny))."

         At the reconsideration stage, Joy M. alleged increased back and leg pain. (Filing No. 9-2

  at 113.) The state agency consultants reviewed treatment records showing that Joy M. had reduced

  range of motion limited by pain in her lower back and a positive straight leg-raising test on the

  left. (Filing No. 9-2 at 114.) However, the reviewing consultants found evidence supporting that

  Joy M.'s medically determinable impairments included only chronic heart failure, hernias, and a

  mood disorder. (Filing No. 9-2 at 114.) The reviewing consultant who assessed Joy M.'s physical

  functioning did not review any diagnostic imaging of Joy M.'s spine. (See Filing No. 9-2 at 117.)

         The ALJ gave "great weight" to the verbatim assessments of the reviewing consultants

  based on "the totality of the medical records in evidence." (Filing No. 9-2 at 27.) Likewise, the



                                                    6
Case 1:20-cv-00553-TWP-DML Document 22 Filed 03/26/21 Page 7 of 9 PageID #: 1013




  ALJ's RFC assessment was verbatim concerning Joy M.'s physical ability to perform a range of

  light exertional work. (See, e.g., Filing No. 9-2 at 116-17.)

         By the hearing stage, the updated record included multiple diagnostic images of Joy M.'s

  lumbar spine that established a medically determinable impairment. (Filing No. 9-2 at 18.) On

  June 13, 2018, the most recent MRI showed "[d]egenerative lumbar spondylosis most marked at

  L4-L5 with a generalized disc bulge and facet hypertrophy contacting the traversing left L5 nerve

  root." (Filing No. 9-9 at 91-92.)

         The ALJ's failure to submit the updated record for further medical scrutiny is reversable

  error. The full record confirmed a medically determinable impairment with nerve root involvement

  that appears to correspond with Joy M.'s left lower extremity signs and symptoms. Accordingly,

  remand is necessary for further consideration of her physical RFC.

  B.     Ability to Sustain Work

         The Seventh Circuit has repeatedly cautioned that "someone with problems concentrating

  might not be able to complete a task consistently over the course of a workday, no matter how

  simple it may be." Martin v. Saul, 950 F.3d 369, 373-74 (7th Cir. 2020) (collecting cases); see

  Craft v. Astrue, 539 F.3d 668, 677-78 (7th Cir. 2008) (restricting hypothetical to unskilled work

  did not consider difficulties with memory, concentration, or mood swings). The Seventh Circuit

  has explained that the RFC finding and resulting hypothetical to the VE must include the moderate

  limitations in concentration, persistence, or maintaining pace attributed to the claimant by the state

  agency consultant(s) in Section I of the Mental Residual Functional Capacity Assessment

  ("MRFCA") form. Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015) (citing Yurt v. Colvin, 758

  F.3d 850, 857 (7th Cir. 2014)); DeCamp v. Berryhill, 916 F.3d 671, 676 (7th Cir. 2019) (citing




                                                    7
Case 1:20-cv-00553-TWP-DML Document 22 Filed 03/26/21 Page 8 of 9 PageID #: 1014




  Varga, 794 F.3d at 816; Yurt, 758 F.3d at 854-55, 859). That is, if the state agency assessments

  were adopted by the ALJ. See Varga, 794 F.3d at 809.

         The ALJ also gave "great weight" to the most recent reviewing psychological consultant's

  assessment—adopting the narrative limitations as Joy M.'s mental RFC. (See Filing No. 9-2 at

  28.) The ALJ detailed selected findings from the reviewing consultant's MRFCA form, as well as

  the consultant's narrative assessment:

         On June 6, 2017, B. Randal Horton, Ph.D., a State Agency psychological
         consultant, reported the claimant is moderately limited in her ability to maintain
         attention and concentration for extended periods and in her ability to complete a
         normal workday and workweek without interruptions from psychologically based
         symptoms and to perform at a consistent pace without an unreasonable number and
         length of rest periods. Dr. Horton added the claimant can understand, remember,
         and carryout simple unskilled tasks; can relate[] on at least a superficial basis and
         on an ongoing basis with coworkers and supervisors; attend to task[s] for sufficient
         periods of time to complete tasks; and manage the stresses involved with unskilled
         work. (Exs. 6A and 8A).

  (Filing No. 9-2 at 28 (citing Filing No. 9-2 at 131-32).)

         Despite identifying that the reviewing consultant had specifically assessed moderate

  limitations with Joy M.'s abilities to (1) maintain attention and concentration for extended periods,

  and (2) complete a workday and workweek at a consistent pace without interruptions, the ALJ

  adopted the consultant's narrative assessment that did not include corresponding limitations with

  those abilities. While the ALJ may rely on the narrative assessment in some instances, doing so

  when the narrative conflicts with the consultant's MRFCA form is generally reversable error. See

  DeCamp, 916 F.3d at 676 (citations above). On this record, the general rule controls. The facts

  do not support specific exceptions recognized by case law to excuse the missing limitations. The

  ALJ also did not provide an explanation recognizing the conflict and resolving it with supportive

  record evidence. Accordingly, further consideration of Joy M.'s mental RFC is necessary on

  remand.


                                                   8
Case 1:20-cv-00553-TWP-DML Document 22 Filed 03/26/21 Page 9 of 9 PageID #: 1015




            Having found remand necessary for further consideration of Joy M.'s RFC concerning both

  her physical and mental limitations, the Court declines to address her remaining argument about

  the effects of her urinary incontinence. On remand, as is always the case, the SSA must consider

  the functional effects of Joy M.'s combined impairments.

                                       V.      CONCLUSION

            For the reasons stated above, the final decision of the Commissioner is REMANDED for

  further proceedings consistent with this Entry as authorized by Sentence Four of 42 U.S.C. §

  405(g).

            SO ORDERED.

  Date: 3/26/2021

  Distribution:

  Joseph R. Wambach
  KELLER & KELLER
  joew@2keller.com

  Matthew Frederick Richter
  KELLER & KELLER LLP
  mrichter@2keller.com

  Catherine Seagle
  SOCIAL SECURITY ADMINISTRATION
  catherine.seagle@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov




                                                   9
